 

Exhibit 10.4

CTI BIOPHARMA CORP.

2015 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(GLOBAL FORM)

THIS STOCK OPTION AGREEMENT, including any country-specific appendices attached
hereto, (collectively the “Option Agreement”) is dated as of [____________,
20__] (the “Grant Date”) by and between CTI BioPharma Corp., a Washington
corporation (the “Corporation”), and [___________________] (the “Participant”).
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such terms in the Plan.

W I T N E S S E T H

WHEREAS, pursuant to and under the CTI BioPharma Corp. 2015 Equity Incentive
Plan (the “Plan”), the Corporation desires to grant to the Participant,
effective as of the date hereof, the Option (as defined below), upon the terms
and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

1.

Grant.

According to and subject to the terms and conditions of this Option Agreement
and the Plan, which is incorporated herein by reference, the Corporation hereby
grants to the Participant the option (the “Option”) to purchase all or any part
of an aggregate of [________] shares of Common Stock (the “Shares”) at the
exercise price of [$_____] per share (the “Exercise Price”).  The Option will be
treated as [a Nonqualified][or] [an Incentive] Stock Option (for U.S.
employees)].  A copy of the Plan is publicly available and has been filed with
the SEC and will be furnished to the Participant upon the Participant’s request.
The Exercise Price and the number of Shares covered by the Option are subject to
adjustment under Section 7.1 of the Plan.  

 

--------------------------------------------------------------------------------

 

2.

Vesting; Limits on Exercise. 

The Option may be exercised only to the extent it is vested.  Subject to Section
5 below, the Option shall vest and become exercisable in percentage installments
of the aggregate number of Shares subject to the Option in accordance with the
following schedule; provided, however, if the Participant is a member of the
Board (a “Director”) and a Change in Control occurs, any portion of the Option
that remains outstanding and unvested immediately prior to the Change in Control
shall accelerate and become vested upon (or, to the extent necessary to give
effect to the acceleration, immediately prior to) the Change in Control:  

 

Date of Vesting

Portion of Shares

with respect to which

the Option is

Vested/Exercisable

[insert]

[insert]

 

For purposes of the Option, a “Change in Control” shall be deemed to have
occurred as of the first day, after the date of grant of the particular award,
that any one or more of the following conditions shall have been satisfied:

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Corporation
or a successor, or (D) any acquisition by any entity pursuant to a transaction
that complies with Sections 2(c)(1), (2) and (3) below;

 

(b)

Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or

 

--------------------------------------------------------------------------------

 

 

other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; 

 

(c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation's assets directly or
through one or more subsidiaries (a “Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting from such Business
Combination or Parent) beneficially owns, directly or indirectly, 50% or more
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership of 50% or more existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

(d)

Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control under clause (c) above.

The Option may be exercised only to the extent the Option is vested and
exercisable.

 

·

Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option as provided in this Option Agreement and
the Plan.

 

·

No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

 

--------------------------------------------------------------------------------

 

3.

Continuance of Employment/Service Required; No Employment/Service Commitment. 

The Participant must remain employed by, or continue to provide services to, the
Corporation or any Subsidiary through each applicable vesting date of the Option
in order to vest in the applicable installment of the Option and the rights and
benefits under this Option Agreement.  Employment or service for only a portion
of the vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of a Termination of Service
as provided in Section 5 below.

The Option grant and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Corporation or any
Subsidiary nor shall it create a right to employment or be interpreted as
forming an employment or services contract with the Corporation or any
Subsidiary and shall not interfere with the ability of the Corporation or any
Subsidiary, as applicable, to terminate the Participant’s employment or service
relationship (if any) or affect the right of the Corporation or any Subsidiary
to increase or decrease the Participant’s other compensation.  Nothing in this
Option Agreement, however, is intended to adversely affect any contractual
right(s) of the Participant, independent of the Option grant and this Option
Agreement, between the Participant and Corporation or any Subsidiary without his
or her consent thereto.

For purposes of the Option, “Termination of Service” means (a) in the case of an
employee, a cessation of the employee-employer relationship between the employee
and the Corporation or one of its Subsidiaries for any reason, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or the disaffiliation of a Subsidiary, but excluding any such
termination where there is a simultaneous reemployment by the Corporation or one
of its Subsidiaries; (b) in the case of a consultant, a cessation of the service
relationship between the consultant and the Corporation or one of its
Subsidiaries for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, disability, or the disaffiliation
of a Subsidiary, but excluding any such termination where there is a
simultaneous re-engagement of the consultant by the Corporation or one of its
Subsidiaries; and (c) in the case of a Director, a cessation of the Director’s
service on the Board for any reason, including, but not by way of limitation, a
termination by resignation, death, disability or non-reelection to the
Board.  The determination of whether a Termination of Service has occurred shall
be made by the Administrator, in its sole discretion, in accordance with the
terms of the Plan including, without limitation, Section 6 of the Plan.  

Unless otherwise expressly provided by the Corporation, in the event that: (1)
the Participant is, on the Grant Date, both an employee of the Corporation or
one of its Subsidiaries and a Director, the determination of whether a
Termination of Service has occurred with respect to the Participant shall be
determined by reference to the date on which the Participant is no longer an
employee of the Corporation or one of its Subsidiaries; and (2) in the event the
Participant is, on the Grant Date, not an employee of the Corporation or one of
its Subsidiaries and is both a Director and a consultant, the determination of
whether a Termination of Service has occurred with respect to the Participant
shall be determined by reference to the date on which the Participant is no
longer a Director.

 

--------------------------------------------------------------------------------

 

4.

Method of Exercise of Option. 

Any vested portion of the Option may be exercised by the Participant’s delivery
of a written or electronic notice of exercise (in a form acceptable to the
Corporation) to the Secretary of the Corporation (or its designee), setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment of the aggregate Exercise Price and any Tax-Related
Items (as defined in Section 7 below).

The Exercise Price shall be payable to the Corporation by one or more following
methods:

(a)   by check;

(b)   through irrevocable instructions from the Participant to the Corporation’s
designated broker or other broker permitted by the Corporation to remit funds
required to satisfy all or a portion of the Exercise Price to the Corporation
under a broker-assisted cashless exercise; provided, however, that the
Participant shall be permitted to engage an individual broker in connection with
the cashless exercise contemplated under this Section 4(b) to the extent the
Participant has adopted an arrangement that is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Act (a “10b5-1
Trading Plan”) with respect to transactions involving the Option and/or Shares
subject to the Option; or

(c)   through such other method of exercise permitted by the Administrator, in
its sole discretion, pursuant to Section 5.5 of the Plan.

As soon as practicable after receipt of the Participant’s written notice of
exercise and full payment of the Exercise Price and any Tax-Related Items, the
Corporation shall deliver to the Participant Share certificates (which may be in
book entry form) representing the Shares underlying the exercised Option.

5.

Early Termination of Option.

5.1    Expiration Date.  Subject to earlier termination as provided below in
this Section 5, the Option will terminate on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”).

5.2    Possible Termination of Option upon Certain Corporate Events.  The Option
is subject to possible termination in connection with certain corporate events
as provided in Section 7.2 of the Plan.

5.3    Termination of Option upon the Participant’s Termination of Service.  The
Option, to the extent not vested on the date of the Participant’s Termination of
Service (the “Termination Date”), shall terminate on such date and the
Participant shall have no right to any unvested portion of the Option or any
underlying Shares; provided, however, that if the Participant is a U.S. employee
and is entitled to any accelerated vesting of the Option in connection with such
Termination of Service pursuant to the express provisions of any employment
agreement, service agreement, severance agreement or similar agreement between
the Participant and the Corporation or any of its Subsidiaries then in effect (a
“Service

 

--------------------------------------------------------------------------------

 

Agreement”), such accelerated vesting provisions shall apply.  The Option, to
the extent vested and outstanding on the Participant’s Termination of Service,
will terminate (a) on the expiration of twelve (12) months from the Termination
Date if such Termination of Service is the result of the Participant’s death or
Disability, or (b) three (3) months from the Termination Date for any other
reason. For these purposes, “Disability” means a permanent and total disability
within the meaning of Section 22(e)(3) of the Code, provided that if the Option
is not an Incentive Stock Option, the Administrator in its discretion may
determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.1.

6.

Non-Transferability.

The Option may not be subject to sale, transfer, alienation, assignment, pledge,
encumbrance or charge, other than by will or by the laws of descent and
distribution and the Option may only be exercised by the Participant during his
or her lifetime.  

7.

Tax Withholding.

The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Subsidiary employing or retaining the
Participant, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Corporation or
the Subsidiary employing or retaining the Participant.  The Participant further
acknowledges that the Corporation and/or the Subsidiary employing or retaining
the Participant (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result except as otherwise expressly provided in the Option Agreement or any
other agreement with the Participant.  Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Corporation and/or the Subsidiary employing or
retaining the Participant (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

--------------------------------------------------------------------------------

 

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Corporation
and/or the Subsidiary employing or retaining the Participant to satisfy all
Tax-Related Items.  In this regard, the Participant authorizes the Corporation
and/or the Subsidiary employing or retaining the Participant, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of Shares
acquired at exercise of the Option either through:

 

·

a voluntary sale by the Participant by providing irrevocable instructions to the
Corporation’s designated broker to remit funds required to satisfy all or a
portion of the Tax-Related Items to the Corporation and/or the Subsidiary
employing or retaining the Participant under a broker-assisted cashless exercise
program implemented by the Corporation in connection with the Plan; provided,
however, that the Participant shall be permitted to engage an individual broker
in connection with the cashless exercise to the extent the Participant has
adopted a 10b5-1 Trading Plan with respect to transactions involving the Option
and/or Shares subject to the Option; or

 

·

through a mandatory sale arranged by the Corporation on the Participant’s behalf
pursuant to this authorization (without further consent).

The Corporation may withhold or account for Tax-Related Items by considering
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent.  Finally, the Participant agrees to pay to the Corporation or the
Subsidiary employing or retaining the Participant, including through withholding
from the Participant’s wages or other cash compensation payable to the
Participant by the Corporation and/or the Subsidiary employing or retaining the
Participant any amount of Tax-Related Items that the Corporation or the
Subsidiary employing or retaining the Participant may be required to withhold or
account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Corporation may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

8.

Nature of Grant.  

In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:

(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time, to the extent permitted by the Plan;

(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;

 

--------------------------------------------------------------------------------

 

(c)    all decisions with respect to future option or other grants of Awards, if
any, will be at the sole discretion of the Corporation;

(d)    the Participant is voluntarily participating in the Plan;

(e)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;

(f)    the Option and the Shares subject to the Option, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(h)    for purposes of the Option, unless otherwise expressly provided in this
Option Agreement or determined by the Corporation, the Participant’s right to
vest in the Option under the Plan, if any, will terminate as of the Termination
Date and will not be extended by any notice period (e.g., the Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Participant’s employment or service agreement, if any); the
Administrator shall have the exclusive discretion to determine the Termination
Date for purposes of the Option grant (including whether the Participant may
still be considered to be providing services while on a leave of absence);  

(i)    unless otherwise provided in the Plan or by the Corporation in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Corporation’s
Shares; and

(j)    the following provisions apply if the Participant is providing services
outside the United States:

(i)    the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose; and

(ii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Participant’s termination of active
service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant’s employment or
service agreement, if any), and in consideration of the grant of the Option to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Corporation or any Subsidiary,
waives his or her ability, if any, to bring any such claim, and releases the
Corporation and its Subsidiaries from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction,

 

--------------------------------------------------------------------------------

 

then, by participating in the Plan, the Participant shall be deemed irrevocably
to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claim;

(iii)   the Participant acknowledges and agrees that neither the Corporation nor
any Subsidiary shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Option or of any amounts due to the Participant pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise.

9.

No Advice Regarding Grant.

The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the tax consequences with respect to the Option
and any Shares that may be acquired upon exercise of the Option) or to his or
her participation in the Plan.  Neither the Corporation nor any of its officers,
directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option or the Participant’s participation in the Plan.

10.

Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data by and among, as applicable, the Corporation, the Participant’s employer
and any Subsidiaries ("Data") for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Corporation, the Participant’s employer or any
Subsidiary retaining the Participant may hold certain personal information about
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.  The Participant understands
that Data may be transferred to E*Trade Financial Services, Inc. or any other
possible recipients which may be assisting the Corporation (presently or in the
future) with the implementation, administration and management of the Plan.  The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country.  The Participant understands that, if he or she resides
outside the United States, the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s employer’s human resources representative or the Subsidiary
retaining the Participant.  The Participant authorizes the Corporation, E*Trade
Financial Services, Inc. and any other possible recipients which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of

 

--------------------------------------------------------------------------------

 

implementing, administering and managing the Participant’s participation in the
Plan.  The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.  The Participant understands that, if he or she resides outside the
United States, the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s human resources
representative or the Subsidiary retaining the Participant.  Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis.  If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
employment status or service and career with the Participant’s employer or the
Subsidiary retaining the Participant will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the Corporation may not be able to grant Options to the Participant or
administer or maintain such Options. Therefore, Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan.  For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s employer's human
resources representative or the Subsidiary retaining the Participant.

11.

Insider Trading Restrictions/Market Abuse Laws.

The Participant acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and the Participant’s country of residence (if
different), which may affect his or her ability to acquire or sell Shares or
rights to Shares (e.g., Options) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Corporation
(as defined by the laws in the applicable jurisdictions, including the United
States and the Participant’s country of residence). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Corporation insider trading policy.  The
Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.

12.

Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other.  Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government or any equivalent non-United States
postal office.  Any such notice shall be given only when received, but if the
Participant is no longer employed by or providing services to the Corporation or
a Subsidiary, shall be deemed to have been duly given five business days after
the date mailed in accordance with the foregoing provisions of this Section 12.

 

--------------------------------------------------------------------------------

 

13.

Plan. 

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by
reference.  The Participant agrees to be bound by the terms of the Plan and this
Option Agreement.  The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Option Agreement.  Unless
otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Administrator
do not and shall not be deemed to create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Administrator so conferred by appropriate action of the
Administrator under the Plan after the date hereof.

14.

Entire Agreement.

This Option Agreement and the Plan (and, if the Participant is a U.S. employee,
any Service Agreement as to any accelerated vesting right as contemplated by
Section 5.3, but only as to such an accelerated vesting right) constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. In the
event of any conflict between this Option Agreement, the Plan and Service
Agreement (if any) in effect, the terms of the Plan shall
control.  Notwithstanding the foregoing, the treatment of the Option upon a
Termination of Service and/or a Change in Control shall be as set forth in the
Service Agreement (if any) in effect between the Corporation or any Subsidiary
in the event of any conflict with the Plan or this Option Agreement.  

The Plan may be amended, suspended or terminated pursuant to Section 8.6 of the
Plan.  This Option Agreement may be amended by the Administrator from time to
time, provided that any such amendment must be in writing and signed by the
Corporation.  Except as otherwise provided in the Plan, any such amendment that
materially and adversely affects the Participant’s rights under this Option
Agreement requires the consent of the Participant in order to be effective with
respect to the Option, provided that such consent shall not be required if the
Administrator determines, in its sole and absolute discretion, that the
amendment is required or advisable in order for the Corporation, the Plan or
this Option to satisfy applicable law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

15.

Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to Section
8.6 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.

 

--------------------------------------------------------------------------------

 

16.

Counterparts. 

This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.  

17.

Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

18.

Governing Law; Venue.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington without regard to conflict
of law principles thereunder.  For purposes of litigating any dispute that
arises under this grant or the Option Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of Washington, and agree that such
litigation shall be conducted in the courts of King County, Washington, or the
federal courts for the United States for the Western District of Washington,
where this grant is made and/or to be performed.

19.

Clawback Policy.

The Option is subject to the terms of any recoupment, clawback or similar policy
of the Corporation as may be in effect from time to time, as well as any similar
provisions of applicable law (in each case, without regard to whether any such
policy or application law was implemented or promulgated, as applicable, after
the date the Option was granted), any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any Shares or
other cash or property received with respect to the Option (including any value
received from a disposition of the Shares acquired upon exercise of the Option).

20.

Language.

If the Participant has received this Option Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

21.

Electronic Delivery and Acceptance.

The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means.  The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or a third party designated by the
Corporation.

 

--------------------------------------------------------------------------------

 

22.

Severability. 

The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

23.

Appendices.

Notwithstanding any provisions in this Option Agreement, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Option Agreement for the Participant’s country. Moreover, if the Participant
relocates to any other country, special terms and conditions for such country
will apply to the Participant (including, to the extent that an Appendix hereto
pertains to the country to which the Participant relocates, those specified in
such applicable Appendix), to the extent the Corporation determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Appendices constitute part of this Option
Agreement.

24.

Imposition of Other Requirements.

Subject to Section 14 of this Option Agreement, the Corporation reserves the
right to impose other requirements on the Participant’s participation in the
Plan, on the Option and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

 

CTI BioPharma Corp.

 

a Washington corporation

 

 

 

 

By:

 

 

 

 

 

[Name]

 

[Title]

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

Signature

 

 

 

 

Print Name

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

CTI BIOPHARMA CORP.

2015 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR EMPLOYEES

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Option Agreement.

Terms and Conditions

This Appendix A includes additional terms and conditions for employees that
govern the Option and the Shares subject to the Option if the Participant
resides and/or works in one of the countries listed below.  If the Participant
is a citizen or resident of a country (or is considered as such for local law
purposes) other than the one in which the Participant is currently residing
and/or working or if the Participant moves to another country after receiving
the grant of the Option, the Corporation will, in its sole discretion, determine
the extent to which the terms and conditions herein will be applicable to the
Participant.

Notifications

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2015.  Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information in this Appendix A as the only source of information relating
to the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Option is exercised or the
Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Corporation is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.

 

--------------------------------------------------------------------------------

 

ITALY

Terms and Conditions

Method of Exercise.

The following paragraph supplements Section 4 of the Option Agreement:

Notwithstanding anything to the contrary in the Plan or the Option Agreement,
the Participant will be required to pay the Exercise Price by a cashless
exercise under a broker-assisted cashless exercise program implemented by the
Corporation in connection with the Plan such that all Shares subject to the
exercised Option will be sold immediately upon exercise (i.e. a “same day sale”)
and the sales proceeds, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Participant.  The
Corporation reserves the right to provide the Participant with additional
methods of exercise in the future.  

Plan Document Acknowledgment.

In accepting the Option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Option Agreement and has reviewed the Plan
and the Option Agreement, including this Appendix A, in their entirety and fully
understands and accepts all provisions of the Plan and the Option Agreement,
including this Appendix A.  The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
provisions of the Stock Option Agreement: Section 1 (Grant); Section 2 (Vesting;
Limits on Exercise); Section 3 (Continuance of Employment/Service Required); No
Employment/Service Commitment); Section 5 (Early Termination of Option); Section
6 (Non-Transferability); Section 7 (Tax Withholding); Section 8 (Nature of
Grant); Section 11 (Insider Trading Restrictions/Market Abuse Laws); Section 19
(Governing Law; Venue); Section 20 (Clawback Policy); Section 21 (Language);
Section 22 (Electronic Delivery and Acceptance); Section 23 (Severability);
Section 24 (Appendices); Section 25 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix A.

Data Privacy.  This provision replaces in its entirety, Section 10 (Data
Privacy) of the Option Agreement:

The Participant understands that the Corporation or the participant’s employer
(the “Employer”) may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all Options or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant is aware that providing the
Corporation with the Participant’s Data is necessary for the performance of the
Option Agreement and that the Participant’s refusal to provide such Data would
make it impossible for the Corporation to perform its contractual obligations
and may affect the Participant’s ability to participate in the Plan.

 

--------------------------------------------------------------------------------

 

The “Controller” of personal data processing is CTI BioPharma Corp. 3101 Western
Ave., Seattle, WA 98121, USA; its representative in Italy is currently the
office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Corporation or its Subsidiaries, or to any
third parties assisting in the implementation, administration and management of
the Plan, including any transfer required to E*Trade Financial Services, Inc. or
other third party with whom Shares acquired upon exercise of Options may be
deposited.  Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country.  The processing activity, including
the transfer of the Participant’s personal data abroad, outside of the European
Union, as herein specified and pursuant to applicable laws and regulations, does
not require the Participant’s consent thereto as the processing is necessary for
the performance of contractual obligations related to the implementation,
administration and management of the Plan.  The Participant understands that
Data processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data are collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant understands that pursuant to art.7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing.  Furthermore, the
Participant is aware that the Participant’s Data will not be used for direct
marketing purposes.  In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: office of the Italian branch of CTI Life
Sciences Limited with registered offices at Via Amedei 8, 20123 Milan, Italy.

Notifications

Foreign Asset/Account Reporting Information.  

If the Participant is an Italian resident and holds investments or financial
assets outside of Italy (e.g., Shares received upon exercise of Options) during
any fiscal year which may generate income taxable in Italy (or if the
Participant is the beneficial owner of such an investment or asset even if the
Participant does not directly hold the investment or asset), the Participant is
required to report such investments or assets on the Participant’s annual tax
return for such fiscal year (on UNICO Form, RW Schedule, or on a special form if
the Participant is not required to file a tax return).

 

--------------------------------------------------------------------------------

 

UNITED KINGDOM

Terms and Conditions

Tax Obligations.

This provision supplements Section 7 (Tax Withholding) of the Option Agreement
for Employees:

If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6- April 5) in which the event
giving rise to the liability occurs or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax will constitute a loan owed by
the Participant to the Participant’s employer (the “Employer”), effective on the
Due Date.  The Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Corporation or the Participant’s
Employer may recover it at any time thereafter by any of the means referred to
in Section 7 of the Option Agreement.

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Corporation (within the meaning of Section 13(k) of the 1934
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above.  In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable.  The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime.  The Participant is responsible for
reimbursing the Corporation or the Employer for the value of any national
insurance contribution due on this additional benefit and acknowledges that the
Corporation or the Employer may recover such amount from him or her by any of
the means referred to in Section 7 of the Option Agreement.

Joint Election.

As a condition of the Participant’s participation in the Plan, the Participant
agrees to accept any liability for secondary Class 1 national insurance
contributions which may be payable by the Corporation and/or the Employer in
connection with the Option and any event giving rise to Tax-Related Items (the
“Employer’s NICs”).  Without limitation to the foregoing, the Participant agrees
to enter into a joint election with the Corporation (the “Joint Election”), the
form of such Joint Election being formally approved by HMRC, and to execute any
other consents or elections required to accomplish the transfer of the
Employer’s NICs to the Participant.  The Participant further agrees to execute
such other joint elections as may be required between the Participant and any
successor to the Corporation and/or the Employer.  The Participant further
agrees that the Corporation and/or the Employer may collect the Employer’s NICs
from him or her by any of the means set forth in Section 7 of the Option
Agreement.

If the Participant does not enter into a Joint Election, or if approval of the
Joint Election has been withdrawn by HMRC or if such Joint Election is jointly
revoked by the Participant and

 

--------------------------------------------------------------------------------

 

the Corporation or the Employer, as applicable, the Corporation, in its sole
discretion and without any liability to the Corporation or the Employer, may
choose not to issue or deliver any Shares to the Participant upon exercise of
the Option.

UNITED STATES

Terms and Conditions

The following provisions apply to the Participant if the Option is designated as
an Qualified Option:

Qualified Option Value Limit.

This provision supplements Section 2 (Vesting; Limits on Exercise) of the Option
Agreement:

If the Option is designated as an Qualified Option, and if the aggregate Fair
Market Value of the shares with respect to which Qualified Options (whether
granted under the Option or otherwise) first become exercisable by the
Participant in any calendar year exceeds $100,000, as measured on the applicable
Grant Dates, the limitations of Section 5.8.1 of the Plan shall apply and to
such extent the Option will be rendered a Nonqualified Stock Option.

Method of Exercise of Option.

This provision supplements Section 4 (Method of Exercise of Option) of the
Option Agreement:

The Option will qualify as an Qualified Option only if it meets all of the
applicable requirements of the Code.  If the Option is designated as an
Qualified Option, the Option may be rendered a nonqualified Option if the
Administrator permits the use of one or more of the non-cash payment
alternatives referenced in Section 5.2.3 of the Plan.

Early Termination of Option.

This provision supplements Section 5 (Early Termination of Option) of the Option
Agreement:

Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an Qualified Option only if it is exercised
within the applicable exercise periods for Qualified Options under, and meets
all of the applicable requirements of, the Code.  If the Option is designated as
an Qualified Option, the Option will be rendered a nonqualified Option if the
Option is not exercised within the applicable exercise periods for Qualified
Options or does not meet such other requirements.

 

--------------------------------------------------------------------------------

 

Non-Transferability.

This provision supplements Section 6 (Non-Transferability) of the Option
Agreement:

Notwithstanding anything to the contrary in this section or the Option
Agreement, the Option and any other rights of the Participant under this Option
Agreement or the Plan are nontransferable and exercisable only by the
Participant, except as set forth in Section 5.1.2 of the Plan.

 

 

--------------------------------------------------------------------------------

 

APPENDIX B

CTI BIOPHARMA CORP.

2015 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR DIRECTORS AND CONSULTANTS

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Option Agreement.

Terms and Conditions

This Appendix B includes additional terms and conditions for directors and
consultants that govern the Option and the Shares subject to the Option if the
Participant resides and/or works in one of the countries listed below.  If the
Participant is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the Option, the Corporation will, in its sole discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Participant.

Notifications

This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2015.  Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information in this Appendix B as the only source of information relating
to the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Option is exercised or the
Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Corporation is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.

 

 

--------------------------------------------------------------------------------

 

ITALY

Terms and Conditions

Method of Exercise.

The following paragraph supplements Section 4 of the Option Agreement:

Notwithstanding anything to the contrary in the Plan or the Option Agreement,
the Participant will be required to pay the Exercise Price by a cashless
exercise under a broker-assisted cashless exercise program implemented by the
Corporation in connection with the Plan such that all Shares subject to the
exercised Option will be sold immediately upon exercise (i.e. a “same day sale”)
and the sales proceeds, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Participant.  The
Corporation reserves the right to provide the Participant with additional
methods of exercise in the future.  

Plan Document Acknowledgment.

In accepting the Option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Option Agreement and has reviewed the Plan
and the Option Agreement, including this Appendix B, in their entirety and fully
understands and accepts all provisions of the Plan and the Option Agreement,
including this Appendix B.  The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
provisions of the Stock Option Agreement: Section 1 (Grant); Section 2 (Vesting;
Limits on Exercise); Section 3 (Continuance of Employment/Service Required); No
Employment/Service Commitment); Section 5 (Early Termination of Option); Section
6 (Non-Transferability); Section 7 (Tax Withholding); Section 8 (Nature of
Grant); Section 11 (Insider Trading Restrictions/Market Abuse Laws); Section 19
(Governing Law; Venue); Section 20 (Clawback Policy); Section 21 (Language);
Section 22 (Electronic Delivery and Acceptance); Section 23 (Severability);
Section 24 (Appendices); Section 25 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix B.

Data Privacy.

This provision replaces in its entirety, Section 10 (Data Privacy) of the Option
Agreement:

The Participant understands that the Corporation or the Subsidiary retaining the
Participant may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all Options or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant is aware that providing the
Corporation with the Participant’s Data is necessary for the performance of the
Option Agreement and that the Participant’s refusal to provide such Data would
make it impossible for the Corporation to perform its contractual obligations
and may affect the Participant’s ability to participate in the Plan.

 

--------------------------------------------------------------------------------

 

The “Controller” of personal data processing is CTI BioPharma Corp., 3101
Western Ave., Seattle, WA 98121, USA; its representative in Italy is currently
the office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Corporation or its Subsidiaries, or to any
third parties assisting in the implementation, administration and management of
the Plan, including any transfer required to E*Trade Financial Services, Inc. or
other third party with whom Shares acquired upon exercise of Options may be
deposited.  Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country.  The processing activity, including
the transfer of the Participant’s personal data abroad, outside of the European
Union, as herein specified and pursuant to applicable laws and regulations, does
not require the Participant’s consent thereto as the processing is necessary for
the performance of contractual obligations related to the implementation,
administration and management of the Plan.  The Participant understands that
Data processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data are collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant understands that pursuant to art.7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing.  Furthermore, the
Participant is aware that the Participant’s Data will not be used for direct
marketing purposes.  In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: office of the Italian branch of CTI Life
Sciences Limited with registered offices at Via Amedei 8, 20123 Milan, Italy.

Notifications

Foreign Asset/Account Reporting Information.

If the Participant is an Italian resident and holds investments or financial
assets outside of Italy (e.g., Shares received upon exercise of Options) during
any fiscal year which may generate income taxable in Italy (or if the
Participant is the beneficial owner of such an investment or asset even if the
Participant does not directly hold the investment or asset), the Participant is
required to report such investments or assets on the Participant’s annual tax
return for such fiscal year (on UNICO Form, RW Schedule, or on a special form if
the Participant is not required to file a tax return).

 

--------------------------------------------------------------------------------

 

UNITED KINGDOM

Terms and Conditions

Grant.

Notwithstanding anything contrary in the Plan, due to securities law
requirements, no grants will be made to Nonemployee Directors or Consultants in
the United Kingdom.

UNITED STATES

Terms and Conditions

Tax Information.

The Option is not an incentive stock option within the meaning of Section 422 of
the Code.

 